EXHIBIT 10.2



Director* Compensation Summary



Meeting Fees



        The directors of First Pulaski National Corporation, a Tennessee
corporation (the "Company"), and of First National Bank of Pulaski (the "Bank")
are compensated under a deferred compensation plan at the rate of $800 for each
board meeting of the Company and the Bank attended. The directors of the Company
and of the Bank also are compensated at the rate of $200 cash for each board
meeting of the Company and the Bank attended

. Interest is credited by the Company and the Bank on amounts deferred at rates
between 9.25% and 13.25%.





        Directors are reimbursed for their expenses incurred in connection with
their activities as the Company's directors.



Committee Meeting Fees



        Those directors of the Bank who serve on the Executive and Loan
Committee of the Bank are compensated at the rate of $350 per committee meeting.
If meetings of the Executive and Loan Committee extend considerably beyond the
usual length, the pay is at the rate of $450 per meeting, for those in
attendance. The membership of the Executive and Loan Committee consists of all
but one of the members of the Bank's Board of Directors. Additionally, directors
who serve on the Audit Committee of the Bank receive $500 per meeting plus an
additional $200 per meeting held to review the Company's quarterly reports on
Form 10-Q and annual report on Form 10-K. Directors who serve on other
committees of the Board of Directors of the Company and the Bank receive
$100-$150 per meeting. James T. Cox and Mark A. Hayes, the only directors who
are also employees of the Bank, receive director fees for meetings of the Board
of Directors and Executive and Loan Committee meetings. Interest is credited by
the Company and the Bank on amounts deferred at rates between 9.25% and 13.25%.



        The foregoing information is summary in nature. Additional information
regarding director compensation will be provided in the Company's proxy
statement to be filed in connection with the 2007 annual meeting of the
Company's shareholders.

 

 

 

* Includes directors that are also employees of the Company

--------------------------------------------------------------------------------

Named Executive Officer Compensation Summary



        The following table sets forth the current base salaries paid to the
Company's President and Chief Executive Officer and its other named executive
officers and the amount of the cash bonus paid to these persons for 2006.



Executive Officer

Current Salary

2006 Cash Bonus



James T. Cox, Chairman of the Board of the Company and the Bank



 

$182,050



 

 

$5,896



 

Mark A. Hayes, CEO and President of the Company and the Bank



195,766

6,184

Donald A. Haney, Senior Vice-President and Chief Operating Officer of the Bank



150,452



4,873

              Tracy L. Porterfield, Chief Financial Officer and
              Secretary/Treasurer of the Company and Chief Financial
              Officer and Cashier of the Bank



91,577



2,966

     



        In addition to their base salaries, these executive officers are also
eligible to:





Participate in the Company's Bonus Program;



 * Participate in the Company's equity incentive programs, which currently
   involves the award of stock options pursuant to the Company's 1994 Employee
   Stock Purchase Plan and 1997 Stock Option Plan; and



 * Participate in the Company's broad-based benefit programs generally available
   to its employees, including health, disability and life insurance programs
   and the Company's Profit Sharing Plan.



        The foregoing information is summary in nature. Additional information
regarding the named executive officer compensation will be provided in the
Company's proxy statement to be filed in connection with the 2007 annual meeting
of the Company's shareholders.



 